Citation Nr: 0214512	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of basal flap procedures as a 
result of treatment by the Department of Veterans Affairs 
(VA) in January 1982.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for basal flap procedures.  The veteran testified at a 
videoconference hearing before the undersigned Board Member 
at the RO in December 2001.  A copy of the transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  VA medical records show that, in January 1982, the 
veteran underwent excision of a left nasal flap ala lesion 
with nasolabial flap reconstruction because of an epidermal 
tumor of the skin composed of well-differentiated squamous 
cell carcinoma.

2.  The complete obstruction of the left nostril was not 
certain to result from, or was intended to result from, the 
surgical treatment in January 1982.

3.  The August 2002 medical examiner opined that the 
veteran's left nasal obstruction was secondary to nasal scar 
tissue from previous nasal surgery performed by VA.


CONCLUSION OF LAW

The criteria for compensation for complete obstruction of the 
left nostril, under the provisions of 38 U.S.C.A. § 1151, as 
a result of treatment by VA in January 1982, have been met.  
38 U.S.C.A. §§ 1151, 5103, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed as VA inpatient and outpatient treatment 
records, an August 2002 VA examination report, a transcript 
of a December 2001 Board videoconference hearing, and various 
statements from the veteran and his representative have been 
associated with the claims file.  Thus, the Board is 
satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
connection, the Board finds that the VA examination report, 
the VA hospital report for the January 1982 basal flap 
reconstruction, the hearing transcript, and subsequent 
outpatient treatment reports, which evaluate the residuals of 
the January 1982 surgery and link the veteran's additional 
disability to that surgery, are adequate for determining 
whether entitlement to compensation under 38 U.S.C.A. § 1151 
is warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by informational letters, the August 1999 
rating decision, a June 2000 statement of the case, an August 
2001 Board remand, a March 2001 supplemental statement of the 
case, wherein the RO advised the veteran of the requirements 
for entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, asked the veteran to identify or supply 
pertinent medical records, and discussed the merits of the 
case, and a July 2002 letter from the Board notifying the 
veteran that he was being scheduled for an additional 
examination and the consequences of failure to report. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, particularly in 
light of the Board's grant of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) held that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was incorrect.  The Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.


In January 1982, the veteran complained of an ulcerated non-
healing mass on his left nasal ala that had been present 
since 1981.  An August 1981 biopsy was assessed as dysplasia 
of the left nasal ala and the mass had increased in size, 
becoming quite friable.  A biopsy of the lesion on the 
veteran's left nasal area showed an epidermal tumor of the 
skin composed of well-differentiated squamous cell carcinoma.  
Based upon the ominous appearance of the lesion, it was felt 
that it should be excised accompanied by reconstruction of 
the labial flap.  The veteran underwent excision of the left 
nasal flap ala lesion with nasolabial flap reconstruction.  
During the surgical procedure, it was noted that because of 
the extent of the lesion, the left nasal rim had to be 
sacrificed and the inside of the nose had to be entered with 
a subsequent through-and-through defect.  Five days following 
surgery, the donor site began to breakdown, presumably due to 
a hematoma.  The veteran was placed on antibiotics and the 
wound was cleaned.  He was discharged in February 1982.

VA treatment records show that, in March 1983, synechia had 
developed between the nosolabial flap and the septum.  The 
bridge was tied with silk sutures to cut off the blood 
supply.  In April 1983, the synechia in the left nostril was 
septlyzed by electrocoagulation and plugged with cotton 
covered with antibiotic ointment to keep surfaces apart.  In 
June 1983, the synechia were back because the pack was 
removed too soon after septlysis and the veteran was referred 
to another physician.

An August 1983 VA treatment record documented a history of 
incision of 
squamous cell carcinoma of the left nasolabial fold with 
subsequent reconstruction. The veteran had developed multiple 
synechiae of the left nostril.  A synechiectomy
of the left nostril was performed.  The synechiae were 
divided and a plastic container was cut into an oval pattern 
and placed adjacent to the septum.  The nose was then packed 
with gauze.  The veteran was discharged to return in a week 
for removal of the packing and plastic stint.  A follow-up 
visit note revealed that the veteran had had bleeding post-op 
and was seen by a private hospital because the plastic stint 
placed at time of surgery fell out.  The assessment was 
synechiae recurring with bleeding.  In September 1983, air 
was moving well bilaterally, but the left nostril had 
synechiae.

In August 1997, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, 
contending that surgical treatment at a VA facility in 
January 1982, specifically a basal flap reconstruction 
resulted in the complete obstruction of his left nostril.

At a December 2001 videoconference hearing, the veteran 
testified that he had a cancerous lesion excision and basal 
flap reconstruction at the VA hospital in Long Beach.  On the 
ninth day after surgery, the reconstruction broke down and it 
continued for twenty-six days.  He indicated that visiting VA 
physicians had indicated during his hospital stay that some 
plastic surgery was needed, but it was never undertaken.  The 
veteran stated that he has had continual problems since 
surgery, to include trouble breathing through the same 
nostril that was operated on.  He went back to the VA, and a 
shim was placed in his nostril.  While on the bus ride home, 
he hemorrhaged and went to a private hospital, where they 
told him to return to VA.  The veteran indicated that he 
returned to VA the next day, and the former stint procedure 
was performed.  But within a week, it began bleeding again.  
It was then that a plastic stint was put in and within ten to 
twelve days after that procedure, it started bleeding.  He 
went back to VA, and the VA physician was retiring and wrote 
instructions for another physician to take care of it and 
nothing was ever done.  The veteran indicated that every 
three or four months, when he sneezes, blood will come from 
the left nostril.  In December 2000, the veteran testified 
that he went to the emergency room and VA tried to pass a 
tube up his nose on the left side but it would not go up, so 
it was passed through the right nostril.  He admitted to 
having nosebleeds prior to January 1982 and stated that they 
are not the result of that surgery.  The veteran said that he 
cannot breathe through the left nostril because of the 
January 1982 surgery.

An August 2002 VA examination report indicates that the 
veteran underwent a resection of basal cell carcinoma of the 
left nose and cheek with subsequent flap reconstruction, 
which obliterated the nasal airway on the left side.  The 
examiner indicated that the left nostril was 100 percent-
obstructed secondary to nasal scar tissue from previous nasal 
surgery.  

VA medical records show that, just before undergoing surgery 
for a removal of a cancerous lesion in January 1982, the 
veteran had a moderately deviated septum and was able to 
breathe through his left nostril.  The complete obstruction 
of the left nostril was not certain to result from, or was 
intended to result from, the surgical treatment in January 
1982 (excision of the lesion on the veteran's face).  A 
subsequent clinical evaluation shows a complete obstruction 
of the left nostril.  Under these circumstances, the Board 
finds that entitlement to compensation for complete 
obstruction of the left nostril, under the provisions of 38 
U.S.C.A. § 1151, as a result of treatment by VA in January 
1982, is warranted.


ORDER

Entitlement to compensation for complete obstruction of the 
left nostril under the provisions of 38 U.S.C.A. § 1151, as a 
result of treatment by VA in January 1982, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

